DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application was filed on 12/08/2016.
This action is in response to arguments and/or amendments filed on 08/03/2021. In the current amendments, claims 1, 12 and 20 have been amended and claims 10, 18 and 21 have been canceled and claim 22 has been added. Claims 1-9, 11-17, 19-20 and 22 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 08/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12-15, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0344532 A1) in view of Wu et al. (US Bosser et al. (“Dialogs Taking into Account Experience, Emotions and Personality”, hereinafter: Bosser).
Regarding claim 1(Currently Amended) 
Zhou teaches a computer-implemented method for generating a character response during an interaction with a user, (para [0009] “a trait-based conversation facilitator configured generating a statement to be expressed to the user for facilitating a conversation between the user and the bot based on the request and receiving information in connection with the user”)
the method comprising: evaluating user input data that is associated with a user device to identify determine a user intent (para [0008] “A statement is generated to be expressed to the user for facilitating a conversation between the user and the bot based on the request.”[Corresponds to user intent]) and an assessment domain, (para [0065] “the request analyzer processes the request 402. During this analysis [corresponds to evaluating the user input “request”], it extracts various parameters of the request, such as the type of request, and sends such information to the controller 404. Depending on the type of request, the controller 404 calls the corresponding component to make different assessments.”)
…
computing the character response to the user input data based on the at least one inference algorithm, the user input data, (para [0079] “inference engine is to use a lexicon-based approach to analyze textual data [corresponds to user input data] and derive human traits.”)
(para [0062] “It may also include a bot database 130-1, which captures one or more pieces of information about a bot, including given persona, [corresponds to bot character] origin (the real person modeled after), and metrics that measure the bot performance.”)
and data representing knowledge associated with the character; (para [0055] “the Multimodal Assessor 120 [Multimodal Assessor 120 is part of the bot engine, and the bot engine itself generates a bot which corresponds to the character see FIG. 1 Bot Engine 106] is called to automatically analyze the respondent's data stored in the external data sources 103 and uses the knowledge base 140 to make an initial assessment of the respondent by inferring his/her characteristics.”)
and causing the user device to output the character response to the user. (Para [0072] “information summarizer 440 automatically analyzes the collected information--user responses, and generates a summary [corresponds to output character response] based on one or more assessment goals)
Zhou does not teach …selecting at least one inference algorithm from a plurality of inference algorithms based, at least in part, on the user intent and the assessment domain, 
wherein each inference algorithm included in the plurality of inference algorithms implements machine learning functionality; 
…
wherein the set of personality characteristics define a personality of the character and comprises a plurality of parameters, wherein each parameter is associated with a different personality dimension. 
Wu teaches …selecting at least one inference algorithm from a plurality of inference algorithms based, at least in part, on the user intent and the assessment domain, (Examiner notes that FIG. 3 shows plurality of inference algorithms that include item 344 speech worker[corresponds to speech recognition] and 346 image worker[corresponds to image recognition] and selecting one based on the type of input corresponds to select one inference algorithm from plurality of inference algorithm see para [0100-0101] “The worker 340 may also be associated with a speech worker 344 that recognizes sounds and other voice input and converts it text. The speech worker 344 may utilize a speech recognition API to perform the conversion. In some aspects, once the sound input is converted to text, the speech worker 344 may provide the newly converted text to the chat worker 342 in order to determine the context[corresponds to assessment domain] of the converted text and may request information on how to respond to respond to the input 320. Likewise, an image worker 346 may be used to determine subject matter contained in a received image or video file. In aspects, the image worker 346 may use[corresponds to selecting] an image recognition API to read and understand the received image. For example, a received image may need to be decoded into text in order for an appropriate response to be generated. Thus, if the image that is provided is of a dog, image worker 346 may be able to determine the type of the dog[determining the type of dog corresponds to assessment domain], the color of the dog, and so on.”)
wherein each inference algorithm included in the plurality of inference algorithms implements machine learning functionality. (Examiner notes that image recognition and speech recognition are types of machine learning algorithms and FIG. 3 shows plurality of inference algorithms that include item 344 speech worker[corresponds to speech recognition] and 346 image worker[corresponds to image recognition] see para [0100-0101] “The worker 340 may also be associated with a speech worker 344 that recognizes sounds and other voice input and converts it text. The speech worker 344 may utilize a speech recognition API to perform the conversion. In some aspects, once the sound input is converted to text, the speech worker 344 may provide the newly converted text to the chat worker 342 in order to determine the contextof the converted text and may request information on how to respond to respond to the input 320. Likewise, an image worker 346 may be used to determine subject matter contained in a received image or video file. In aspects, the image worker 346 may use[corresponds to selecting] an image recognition API to read and understand the received image.”)
Zhou and Wu are analogous art because they are both directed to user interactive bot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of Wu to include artificial intelligence chatbot that can provide recommendations for products and services provided by business entity. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve conversational abilities and accurately predict a user's intention in the field of advertisement which can be beneficial to the business entity for Wu (para [0001-0003]).
Zhou in view of Wu does not teach wherein the set of personality characteristics define a personality of the character and comprises a plurality of parameters, wherein each parameter is associated with a different personality dimension. 
Bosser teaches wherein the set of personality characteristics define a personality of the character and comprises a plurality of parameters, (section 4.2 pg. 11 “The personality factors are represented by a vector p of n dimension and the emotional state at time t by a vector e(t) with m dimension. n and m are defined according to the used models (for example, n = 5 for Big five model, n = 2 for Eysenck model, ...). The influence of each personality factor (let pi ∈ p) on the sensitivity of each emotional category (let ej ∈ e) is represented by a function f(pi, ej ). Thus, a matrix Mn∗m of functions is formed representing all influences of each personality factor on the all emotional categories.”)
wherein each parameter is associated with a different personality dimension; (section 4.2 pg. 11 “The personality factors are represented by a vector p of n dimension and the emotional state at time t by a vector e(t) with m dimension. n and m are defined according to the used models (for example, n = 5 for Big five model, n = 2 for Eysenck model, ...). The influence of each personality factor (let pi ∈ p) on the sensitivity of each emotional category (let ej ∈ e) is represented by a function f(pi, ej ).” The Eyesenck and Big-five model are different personality dimension and it is well illustrated in section 4.1 “For example, Eysenck proposes to describe personality based on extraversion and neuroticism, while the Big-five model uses five factors: extraversion, agreeableness, conscientiousness, neuroticism and openness”)
Zhou, Wu and Bosser are analogous art because they all directed to interactive bot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Wu to incorporate the teaching of Bosser to include generic solution for autonomous Non Player Character(NPCs) in adventure games.  
One of ordinary skill in the arts would have been motivated to make this modification in order to provide NPC architecture with “rich dialog between the player and NPCs” which allows the design of a wide variety of personality for virtual characters to provide entertaining and relevant dialogs as disclosed by Bosser (pg. 9 right col “In this context, the DEEP project1 aim is to provide generic solutions for the integration of realistic, autonomous, intelligent and emotional NPCs in next-generation adventure games. The project focuses on providing rich dialog between the player and NPCs. Our approach combines two fundamental research directions usually seen as difficult to conciliate in academic research: the narrative approach and the autonomous agents approach.”).
Regarding claim 2 
Zhou in view of Wu and Bosser teaches claim 1. 
Wu further teaches wherein the at least one inference algorithm comprises at least a first inference algorithm and a second inference algorithm, (Examiner notes that FIG. 3 shows plurality of inference algorithms that include item 344 speech worker[corresponds to speech recognition] and 346 image worker[corresponds to image recognition] see para [0100-0101] “The worker 340 may also be associated with a speech worker 344 that recognizes sounds and other voice input and converts it text. The speech worker 344 may utilize a speech recognition API to perform the conversion. In some aspects, once the sound input is converted to text, the speech worker 344 may provide the newly converted text to the chat worker 342 in order to determine the contextof the converted text and may request information on how to respond to respond to the input 320. Likewise, an image worker 346 may be used to determine subject matter contained in a received image or video file. In aspects, the image worker 346 may use[corresponds to selecting] an image recognition API to read and understand the received image.”)
Zhou, Wu and Bosser are analogous art because they all directed to interactive bot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Bosser to incorporate the teaching of Wu to include artificial intelligence chatbot that can provide recommendations for products and services provided by business entity. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve conversational abilities and accurately predict a user's intention in the field of advertisement which can be beneficial to the business entity for projecting their business goal and improve customer service as disclosed by Wu (para [0001-0003]).
Regarding claim 13
Claim 13 is a character engine claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 3 
Zhou in view of Wu and Bosser teaches claim 1. 
Zhou further teaches wherein computing the character response to the user input data comprises: generating an inference based on the at least one inference algorithm, the user input data, (para [0079] “inference engine [corresponds to inference algorithm] is to use a lexicon-based approach to analyze textual data [corresponds to user input data] and derive human traits.”) and the data representing knowledge associated with the character; (para [0055] “the Multimodal Assessor 120 is called to automatically analyze the respondent's data stored in the external data sources 103 and uses the knowledge base 140 [corresponds to set of data with personalities characteristics] to make an initial assessment of the respondent by inferring his/her characteristics.”)
	selecting the set of personality characteristics from a plurality of sets of personality characteristics based on at least one of the inference, the user intent, or the assessment domain; (para [0069] “Once the data sources are selected, the pattern-based assessor 414 automatically analyzes the patterns in the data and infers[corresponds to selecting] a set of human characteristics. [corresponds to sets of personality characteristics] module 414 may also be called directly by the controller 404 to analyze the patterns in one's activities [corresponds to user intent] exhibited during the inquiry [corresponds to assessment domain]”)
	and generating the character response based on the inference and the set of personality characteristics. (Para [0073] “Module 120 is connected to the knowledge base 140 [corresponds to set of personalities characteristics] and the conversation context 150, which provide information for many sub-modules to make inferences during a user-bot conversation.”)

Regarding claim 4
Zhou in view of Wu and Bosser teaches claim 1. 
Zhou further teaches wherein the data representing knowledge associated with the character includes information obtained from at least one of a World Wide Web, a script, a book, or a user-specific history. (Para [0062] “database 130-2 [corresponds to database representing knowledge] that contains information about each user of an engagement system such as his/her traits, records (e.g., how many times the person has participated in a bot interviewing and whether s/he gets paid), as well as the metrics used to gauge the person's performance in such an interview.” [Corresponds to user-specific history])

Regarding claim 5
Zhou in view of Wu and Bosser teaches claim 1. 
Zhou further teaches the method further comprising updating the data representing knowledge associated with the character based on at least one of the user  (Para [0104] “The synthesized expressions [corresponds to character response] are then sent to the respondent to continue the engagement. This module uses the databases 130, the knowledge base 140, and the conversation context 150 to complete its functions. It may also update the databases and the conversation context [corresponds to the user input] during the process.”)

Regarding claim 9 
Zhou in view of Wu and Bosser teaches claim 1. 
Zhou further teaches wherein the user device comprises a robot, a walk around character, a toy, or a computing device. (Para [0171] “the user device on which an interactive inquiry and assessment is requested and received is a mobile device 1200, including, but is not limited to, a smart phone, a tablet, a music player, a handled gaming console, a global positioning system (GPS) receiver, and a wearable computing device (e.g., eyeglasses, wrist watch, etc.), [corresponds to computing device] or in any other form factor.”)

Regarding claim 12 (Currently Amended)
Zhou teaches a character engine (Bot Engine 106 See Fig. 1) that executes on one or more processors, (FIG. 13 central processing unit (CPU) 1320, one or more processors) the character engine comprising: a user intent engine that, when executed by the one or more processors, (FIG. 13 central processing unit (CPU) 1320, one or more processors)
(para [0071] “a mobile device 1200”) to determine a user intent; (para [0065] “the request analyzer processes the request 402. During this analysis [corresponds to evaluating the user input “request”], it extracts various parameters of the request [corresponds to user intent]”)
a domain engine that, (Multimodal Assessor 120 [corresponds to domain engine] runs inside Bot engine 106 see FIG. 1)
when executed by the one or more processors, (FIG. 13 central processing unit (CPU) 1320, one or more processors)
evaluates at least one of the user input data or the user intent to identify an assessment domain; (para [0065] “During this analysis [corresponds to evaluates the user input “request”], it extracts various parameters of the request, such as the type of request, and sends such information to the controller 404. Depending on the type of request…”)
and an inference engine (Multimodal Assessor 120 [corresponds to inference engine] runs inside Bot engine 106 see FIG. 1) that, when executed by the one or more processors: (FIG. 13 central processing unit (CPU) 1320, one or more processors)
…
computing the character response to the user input data based on the at least one inference algorithm, the user input data, (para [0079] “inference engine is to use a lexicon-based approach to analyze textual data [corresponds to user input data] and derive human traits.”)
(para [0062] “It may also include a bot database 130-1, which captures one or more pieces of information about a bot, including given persona, [corresponds to bot character] origin (the real person modeled after), and metrics that measure the bot performance.”)
and data representing knowledge associated with the character; (para [0055] “the Multimodal Assessor 120 [Multimodal Assessor 120 is part of the bot engine, and the bot engine itself generates a bot which corresponds to the character see FIG. 1 Bot Engine 106] is called to automatically analyze the respondent's data stored in the external data sources 103 and uses the knowledge base 140 to make an initial assessment of the respondent by inferring his/her characteristics.”)
and causing the user device to output the character response to the user. (Para [0072] “information summarizer 440 automatically analyzes the collected information--user responses, and generates a summary [corresponds to output character response] based on one or more assessment goals)
Zhou does not teach …selecting at least one inference algorithm from a plurality of inference algorithms based on the user intent and the assessment domain, 
wherein each inference algorithm included in the plurality of inference algorithms implements machine learning functionality, wherein the set of personality characteristics define a personality of the character and comprises a plurality of parameters, wherein each parameter is associated with a different personality dimension. 
Wu teaches …selecting at least one inference algorithm from a plurality of inference algorithms based on the user intent and the assessment domain, (Examiner notes that FIG. 3 shows plurality of inference algorithms that include item 344 speech worker[corresponds to speech recognition] and 346 image worker[corresponds to image recognition] and selecting one based on the type of input corresponds to select one inference algorithm from plurality of inference algorithm see para [0100-0101] “The worker 340 may also be associated with a speech worker 344 that recognizes sounds and other voice input and converts it text. The speech worker 344 may utilize a speech recognition API to perform the conversion. In some aspects, once the sound input is converted to text, the speech worker 344 may provide the newly converted text to the chat worker 342 in order to determine the context[corresponds to assessment domain] of the converted text and may request information on how to respond to respond to the input 320. Likewise, an image worker 346 may be used to determine subject matter contained in a received image or video file. In aspects, the image worker 346 may use[corresponds to selecting] an image recognition API to read and understand the received image. For example, a received image may need to be decoded into text in order for an appropriate response to be generated. Thus, if the image that is provided is of a dog, image worker 346 may be able to determine the type of the dog[determining the type of dog corresponds to assessment domain], the color of the dog, and so on.”)
wherein each inference algorithm included in the plurality of inference algorithms implements machine learning functionality. (Examiner notes that image recognition and speech recognition are types of machine learning algorithms and FIG. 3 shows plurality of inference algorithms that include item 344 speech worker[corresponds to speech recognition] and 346 image worker[corresponds to image recognition] see para [0100-0101] “The worker 340 may also be associated with a speech worker 344 that recognizes sounds and other voice input and converts it text. The speech worker 344 may utilize a speech recognition API to perform the conversion. In some aspects, once the sound input is converted to text, the speech worker 344 may provide the newly converted text to the chat worker 342 in order to determine the contextof the converted text and may request information on how to respond to respond to the input 320. Likewise, an image worker 346 may be used to determine subject matter contained in a received image or video file. In aspects, the image worker 346 may use[corresponds to selecting] an image recognition API to read and understand the received image.”)
Zhou and Wu are analogous art because they are both directed to user interactive bot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teaching of Wu to include artificial intelligence chatbot that can provide recommendations for products and services provided by business entity. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve conversational abilities and accurately predict a user's intention in the field of advertisement which can be beneficial to the business entity for projecting their business goal and improve customer service as disclosed by Wu (para [0001-0003]).
Zhou in view of Wu does not teach wherein the set of personality characteristics define a personality of the character and comprises a plurality of parameters, wherein each parameter is associated with a different personality dimension. 
Bosser teaches wherein the set of personality characteristics define a personality of the character and comprises a plurality of parameters, (section 4.2 pg. 11 “The personality factors are represented by a vector p of n dimension and the emotional state at time t by a vector e(t) with m dimension. n and m are defined according to the used models (for example, n = 5 for Big five model, n = 2 for Eysenck model, ...). The influence of each personality factor (let pi ∈ p) on the sensitivity of each emotional category (let ej ∈ e) is represented by a function f(pi, ej ). Thus, a matrix Mn∗m of functions is formed representing all influences of each personality factor on the all emotional categories.”)
wherein each parameter is associated with a different personality dimension; (section 4.2 pg. 11 “The personality factors are represented by a vector p of n dimension and the emotional state at time t by a vector e(t) with m dimension. n and m are defined according to the used models (for example, n = 5 for Big five model, n = 2 for Eysenck model, ...). The influence of each personality factor (let pi ∈ p) on the sensitivity of each emotional category (let ej ∈ e) is represented by a function f(pi, ej ).” The Eyesenck and Big-five model are explained in section 4.1 “For example, Eysenck proposes to describe personality based on extraversion and neuroticism, while the Big-five model uses five factors: extraversion, agreeableness, conscientiousness, neuroticism and openness”)
Zhou, Wu and Bosser are analogous art because they all directed to interactive bot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Wu to incorporate the teaching of Bosser to include generic solution for autonomous Non Player Character(NPCs) in adventure games.  
One of ordinary skill in the arts would have been motivated to make this modification in order to provide NPC architecture with “rich dialog between the player and NPCs” which allows the design of a wide variety of personality for virtual characters to provide entertaining and relevant dialogs as disclosed by Bosser (pg. 9 right col “In this context, the DEEP project1 aim is to provide generic solutions for the integration of realistic, autonomous, intelligent and emotional NPCs in next-generation adventure games. The project focuses on providing rich dialog between the player and NPCs. Our approach combines two fundamental research directions usually seen as difficult to conciliate in academic research: the narrative approach and the autonomous agents approach.”).
Regarding claim 20
Claim 20 recites analogous limitations to claim 12 and therefore is rejected on the same ground as claim 12.

Regarding claim 14
Zhou in view of Wu with Bosser teaches claim 12. 
Zhou further teaches wherein the inference engine (Inference engine, replies on a Trait Evidence Catalog 140-1 see (FIG. 3)) computes the character response to the user input data by: 33PATENTAttorney Docket No.: DISN/0002USgenerating an inference based on the at least one inference algorithm, the user input data, (para [0079] “inference engine [corresponds to inference algorithm] is to use a lexicon-based approach to analyze textual data [corresponds to user input data] and derive human traits.”) and the data representing knowledge associated with the character; (para [0055] “the Multimodal Assessor 120 is called to automatically analyze the respondent's data stored in the external data sources 103 and uses the knowledge base 140 [corresponds to set of data with personalities characteristics] to make an initial assessment of the respondent by inferring his/her characteristics.”)
	selecting the set of personality characteristics from a plurality of sets of personality characteristics based on at least one of the inference, the user intent, or the assessment domain; (para [0069] “Once the data sources are selected, the pattern-based assessor 414 automatically analyzes the patterns in the data and infers[corresponds to selecting] a set of human characteristics[corresponds to sets of personality characteristics]. Module 414 may also be called directly by the controller 404 to analyze the patterns in one's activities [corresponds to user intent] exhibited during the inquiry [corresponds to assessment domain]”)
	and generating the character response based on the inference and the set of personality characteristics. (Para [0073] “Module 120 is connected to the knowledge base 140 [corresponds to set of personalities characteristics] and the conversation context 150, which provide information for many sub-modules to make inferences during a user-bot conversation.”)

Regarding claim 15
Zhou in view of Wu with Bosser teaches claim 12. 
Zhou further teaches wherein the data representing knowledge associated with the character includes information obtained from at least one of a World Wide Web, a script, a book, or a user-specific history. (para [0062] “database 130-2 [corresponds to database representing knowledge] that contains information about each user of an engagement system such as his/her traits, records (e.g., how many times the person has participated in a bot interviewing and whether s/he gets paid), as well as the metrics used to gauge the person's performance in such an interview [Corresponds to user-specific history].”)

Regarding claim 17
Zhou in view of Wu with Bosser teaches claim 12. 
Zhou further teaches wherein the user device comprises a robot, a walk around character, a toy, or a computing device. (Para [0171] “the user device on which an interactive inquiry and assessment is requested and received is a mobile device 1200, including, but is not limited to, a smart phone, a tablet, a music player, a handled gaming console, a global positioning system (GPS) receiver, and a wearable computing device (e.g., eyeglasses, wrist watch, etc.), [corresponds to computing device] or in any other form factor.”)
Regarding claim 22
Zhou in view of Wu with Bosser teaches claim 1. 
Zhou further teaches wherein: evaluating the user input data further comprises evaluating the user input data to identify a mode of user interaction comprising at least one of text, audio, imagery, or gestures; (para [0029] “We use the word bot to refer to an Artificial Intelligence (AI) agent, who is with or without a form (virtual or physical), and interacts with a person using one or more human-like communication means, for example, using a text-based chat or using a combination of voice, gesture, and facial expressions.” The mode of user interaction voice and gesture combination is further explained in para [0101] “As shown in FIG. 6, the input to module 122 is an engagement request. Such a request may be explicitly sub mitted by a user or automatically generated by a system. For example, a human inquirer 102 - 2 or administrator 102 - 3 may send an intervention request so they can interact with a respondent directly (see later on how a human inquirer may want to hijack a conversation flow). In another example, a respondent 102-1 may trigger a “Start Conversation” request by typing the first message[corresponds to text] in a chat window, while a system may issue an “End Conversation " request when a time limit is reached. Given such a request, the request analyzer 602 processes the request to create an engagement task. The user input collector 604 is then called to collect the current user input if there is any. The collected user input and the engagement task are then sent to the engagement determiner 606, which suggests one or more engagement acts.”)
Wu further teaches and selecting the at least one inference algorithm further comprises selecting the at least one inference algorithm from the plurality of inference algorithms (Examiner notes that FIG. 3 shows plurality of inference algorithms that include item 344 speech worker[corresponds to speech recognition] and 346 image worker[corresponds to image recognition] and selecting one based on the type of input corresponds to select one inference algorithm from plurality of inference algorithm see para [0100-0101] “The worker 340 may also be associated with a speech worker 344 that recognizes sounds and other voice input and converts it text. The speech worker 344 may utilize a speech recognition API to perform the conversion. In some aspects, once the sound input is converted to text, the speech worker 344 may provide the newly converted text to the chat worker 342 in order to determine the context[corresponds to assessment domain] of the converted text and may request information on how to respond to respond to the input 320. Likewise, an image worker 346 may be used to determine subject matter contained in a received image or video file. In aspects, the image worker 346 may use[corresponds to selecting] an image recognition API to read and understand the received image. For example, a received image may need to be decoded into text in order for an appropriate response to be generated. Thus, if the image that is provided is of a dog, image worker 346 may be able to determine the type of the dog[determining the type of dog corresponds to assessment domain], the color of the dog, and so on.”)
 based on a capability of the at least one inference algorithm to process the mode of user interaction. (Para [0097-0098] “The user interface 310 may also be used to receive responses from the artificial intelligence entity. As with the input provided by the user, the response provided by the artificial intelligence entity may include text, images, sound, video and so on… Once the input 320 is received by the user interface 310, it is provided to an input queue 330. The input queue 330 is used to make sure that the input 320 (e.g., requests and queries) is served or otherwise responded to by a worker 340 in a first-in-first out manner.”)
Zhou, Bosser and Wu are analogous art because they are all directed to user interactive bot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Bosser to incorporate the teaching of Wu to include artificial intelligence chatbot that can provide recommendations for products and services provided by business entity. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve conversational abilities and accurately predict a user's intention in the field of advertisement which can be beneficial to the business entity for projecting their business goal and improve customer service as disclosed by Wu (para [0001-0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0344532 A1) in view of Wu et al. (US 2018/0150749 A1) in view of Bosser et al. and further in view of Gaskill et al. (US 2018/0052885 A1).
Regarding claim 6
Zhou in view of Wu with Bosser teaches claim 1. 
Zhou in view of Wu with Bosser does not teach the method further comprising, in a batch mode: generating training data based on at least one of the user input data, the character response, the data representing knowledge associated with the character, or one or more data sources; and performing one or more operations that train the at least one inference algorithm based on the training data.
Gaskill teaches the method further comprising, in a batch mode: (para [0033] “perform batch-mode communications between the programmatic client application 104 and the networked system networked system 116”) generating training data based on at least one of the user input data, the character response, (para [0045] the artificial intelligence framework 128 may be trained using sample queries [corresponds to user input] (e.g., a dev set) and tested on a different set of queries (e.g., an eval set). The artificial intelligence framework 128 define what follow-up utterance or presentation (e.g., question, result set) [corresponds to character response] is made by the intelligent assistant based on an identified user intent.) the data representing knowledge associated with the character, (para[0082] “Other inputs considered by the NLU component 214 may include item inventory-related information 820” item 820 user behavior & structured data [corresponds to knowledge data associated with inventory) and one or more data sources; (para [0082] Other inputs considered by the NLU component 214 may include external world knowledge 822 [corresponds to data source] to improve the semantic inference of user intent from user input.)
and performing one or more operations that train the at least one inference algorithm based on the training data. ([0079] “The artificial intelligence framework 128 when trained [training on some data corresponds to operation] will understand that gifting is a special type of intent, [since AI framework infers the user's intent it corresponds to inference algorithm] that the target recipient is male based on the meaning of "nephew", and that attributes such as age, occasion, and hobbies/likes of the target recipient should be clarified.” Para [0045] “the artificial intelligence framework 128 may be trained using sample queries [corresponds to training data] (e.g., a dev set) and tested on a different set of queries (e.g., an eval set), where both sets may be developed by human curation.”)
	Zhou, Wu, Bosser and Gaskill are analogous art because they are all directed to intelligent bot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Wu with Bosser to incorporate the teaching of Gaskill to provide an improved intelligent online personal assistant (or bot) with existing inventories and curated databases for the purpose of identifying “and learn from user intents so that user identity and understanding is enhanced over time” as disclosed by Gaskill (para [0006] “The system may leverage existing inventories and curated databases to provide intelligent , personalized answers in predictive turns of communication between a human user and an intelligent online personal assistant. One example of an intelligent personal assistant system includes a knowledge graph. Machine learning components may continuously identify and learn from user intents so that user identity and understanding is enhanced over time”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0344532 A1) in view of Wu et al. (US 2018/0150749 A1) in view of Bosser et al. in view of Gaskill et al. (US 2018/0052885 A1) and further in view of Herzig et al. (US 2015/0328550 A1).
Regarding claim 7 
Zhou in view of Wu with Bosser and Gaskill teaches claim 6. 
Zhou in view of Wu with Bosser and Gaskill does not teach wherein the one or more data sources include a gamification platform that includes at least one of software or hardware that implement game mechanics to entice the user to provide input that can be used to train the at least one inference algorithm.
Herzig teaches wherein the one or more data sources include a gamification platform that includes at least one of software or hardware (FIG. 3 shows gamification system item 102 integrated with enterprise information system which has a software and a hardware component with processor included item 342) that implement game mechanics to entice the user to provide input (para [0087] “A first step 1022 is to receive an event [corresponds to user input]. Such an event may be received either from a source information system (e.g. gamification platform)”) that can be used to train the at least one inference algorithm. (Para [0090] “Alternatively, step 1028 calls for running deployed data mining models inference algorithms on a context-aware platform database to calculate scores.”)
Zhou, Wu, Bosser, Herzig and Gaskill are analogous art because they are all directed to intelligent bot.
Zhou in view of Wu with Bosser and Gaskill to incorporate the teaching of Herzig to provide an improved gamification platform or system using context-aware approaches for the purpose of calculating higher-level modalities and present modalities based on gamification data to users or management as disclosed by Herzig (para [0006]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0344532 A1) in view of Wu et al. (US 2018/0150749 A1) in view of Bosser et al. and further in view of Eledath et al. (US 2016/0378861 A1).
Regarding claim 8
Zhou in view of Wu with Bosser teaches claim 1. 
Zhou in view of Wu with Bosser does not teach wherein causing the user device to output the character response comprises generating at least one of a physical action, a sound, or an image.
 Eledath teaches wherein causing the user device to output the character response comprises generating at least one of a physical action, a sound, (para [0103] the platform 132 outputs the speech cues, e.g., natural language output 146, using one or more speakers 148. [Corresponds to generating a sound]) or an image.
Zhou, Wu, Bosser and Eledath are analogous art because they are all directed to user interaction system.
Zhou in view of Wu with Bosser to incorporate the teaching of Eledath to provide an improved method or system using computer vision technologies to generate a semantic understanding of a live view of physical. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve computer vision based user interface to quickly analyze multimodal interaction and determine the relationship between each feature vector for the purpose of real time human machine collaboration using big data as disclosed by Eledath (abstract “A computing system includes a vision-based user interface platform to, among other things, analyze multi-modal user interactions, semantically correlate stored knowledge with visual features of a scene depicted in a video, determine relationships between different features of the scene, and selectively display virtual elements on the video depiction of the scene”).
Regarding claim 16
Claim 16 recites analogous limitations to claim 8 and therefore is rejected on the same ground as claim 8.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0344532 A1) in view of Wu et al. (US 2018/0150749 A1) in view of Bosser et al. and further in view of Makar et al. (US 2014/0279050 A1). 
Regarding claim 11
Zhou in view of Wu with Bosser teaches claim 1. 
Zhou in view of Wu with Bosser does not teach wherein the at least one inference algorithm comprises a Markov model, a computer vision system, a theory of mind system, a neural network, or a support vector machine.
Markar teaches wherein the at least one inference algorithm comprises a Markov model, a computer vision system, a theory of mind system, a neural network, or a support vector machine. (Para [0128] “In step 1320 a combination of demographic information 1306 and behavioral information 1316 is used to Select an initial greeting, an appearance of the messaging window, and a picture of an agent is selected. The selections of the chatbot attributes in step 1320 include using history and machine learning algorithms, such as Bayesian algorithms and neural networks”)
Zhou, Wu, Bosser and Makar are analogous art because they are all directed to user interactive bots. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Wu and Bosser to incorporate the teaching of Makar to include a chatbot with machine learning inference algorithms in order to provide customer service and effectively reduce shopping cart and lead registration abandonment as disclosed by Makar (para [0048]).
Regarding claim 19
Claim 19 recites analogous limitations to claim 11 and therefore is rejected on the same ground as claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stoehr et al. (US 2016/0294739 A1) teaches method and apparatus for placing a request for an internet chat session between a visitor and a chat persona. The Chabot include at least one chat persona and at least one chat action.
Galvão et al. (“Persona-AIML: An Architecture for Developing Chatterbots with Personality”) teaches Persona-AIML an architecture for the creation of chatterbots with personality in AIML with flexible architecture that allows the use of different models of personality in the construction of chatterbots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126